               Case 2:21-cv-00143-JCC Document 4 Filed 02/05/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    CSG WA LLC, on behalf of NOLEEN                      CASE NO. C21-0143-JCC
      MELNIKOV and SERGEY MELNIKOV,
10
                                                           MINUTE ORDER
11                           Plaintiffs,
              v.
12
      TIMOTHY PATRICK HARRINGTON, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. It appears that Plaintiffs, Noleen and
18
     Sergey Melnikov, are represented by Michael Williams and/or CSG WA LLC in this matter.
19
     Strict rules govern who can represent a litigant in federal court. Generally, the only permissible
20
     representative is a licensed and admitted attorney. See C.E. Pope Equity Trust v. United States,
21
     818 F.2d 696, 697–98 (9th Cir. 1987). Moreover, absent appropriate representation, a party’s
22
     filings must be signed by that party. Fed. R. Civ. P. 11(a). The Court will not accept filings
23
     signed by Michael Williams or CSG WA LLC on Plaintiffs’ behalf. Accordingly, the Court
24
     STRIKES the complaint signed by Mr. Williams (Dkt. No. 1). Plaintiffs must refile their
25
     complaint, properly signed and filed by themselves or a permissible representative, within
26


     MINUTE ORDER
     C21-0143-JCC
     PAGE - 1
               Case 2:21-cv-00143-JCC Document 4 Filed 02/05/21 Page 2 of 2




 1   twenty-one (21) days of this order or this matter will be dismissed without prejudice. The Clerk

 2   is DIRECTED to mail a copy of this order to CSG WA LLC and Mr. and Mrs. Melnikov.

 3          DATED this 5th day of February 2021.

 4                                                         William M. McCool
                                                           Clerk of Court
 5
                                                           s/Paula McNabb
 6
                                                           Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0143-JCC
     PAGE - 2
